Citation Nr: 1547501	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for spine disability, claimed as thoracic osteoarthritis and lumbar degenerative changes with intervertebral disc disease (IVDS), post fusion. 

3.  Entitlement to service connection for a cardiovascular disability, to include hypertension. 

4.  Entitlement to an initial rating in excess of 10 percent for chronic left hip strain.   

5.  Entitlement to a compensable initial rating for a status post laceration of the right hand with paresthesia of the skin of the hypothenar area.  

REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to February 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss, a spine disability, and hypertension.  This case is also on appeal based on disagreement with the initial ratings assigned for the left hip and right hand disabilities for which service connection was granted by the February 2012 decision and from a November 2013 rating decision by the RO that denied service connection for a cardiovascular disability. 

In May 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  
 
This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

Aside from the claim for an increased initial rating for the service connected right hand disability, which will be dismissed in the decision below, the claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran withdrew his appeal with respect to the claim for a compensable initial rating for a status post laceration of the right hand with paresthesia of the skin of the hypothenar area at the May 2015 hearing.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran with respect to the claim for a compensable initial rating for a status post laceration of the right hand with paresthesia of the skin of the hypothenar area have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran withdrew his appeal with respect to the claim for a compensable initial rating for a status post laceration of the right hand with paresthesia of the skin of the hypothenar area at the May 2015 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claim for a compensable initial rating for a status post laceration of the right hand with paresthesia of the skin of the hypothenar area, and the appeal with respect to this matter must be dismissed.



ORDER

The appeal with respect to the claim for claims for a compensable initial rating for a status post laceration of the right hand with paresthesia of the skin of the hypothenar area is dismissed. 

REMAND

Additional development is required with respect to the remaining claims on appeal to ensure that due process is followed with respect to these and that there is a complete record upon which to decide these claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015)

First with respect to the claim for service connection hearing loss, the Veteran asserts that his duties in proximity to jet engines during his service in the Navy has resulted in bilateral hearing loss.  The Vetean's DD Form 214 provides corroboration of such service, and in-service exposure to acoustic trauma was conceded by the RO (service connection for tinnitus has been granted based on in-service acoustic trauma), and is conceded by the undersigned as well.  As such, and as the Veteran testified that his hearing has worsened since he was last afforded a VA audiometric examination in November 2011 (at which time hearing loss disability as defied by 38 C.F.R. § 3.385 was not shown in either ear), and the Veteran has credibly described problems with hearing loss from service to the present time (which he is competent to assert), the Board find that the Veteran should be afforded another VA audiometric examination to address his claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Charles v. Principi, 16 Vet. App 370, 374 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This will also afford the examiner the opportunity to review the results of audiometric testing from October 1987 to July 2014 received in October 2015.  
 
With respect to the claim for service connection for a spine disability, while the Veteran was afforded a VA examination in December 2011 and nexus opinion, which was negative to the Veteran, addressing this claim, the Veteran's attorney contends that this opinion was not adequate because it did not consider the totality of the relevant service treatment reports (STRs).  In this regard, while the December 2011 opinion does refer to a "one time complaint of low back pain" in service in December 1993 and a May 1994 STR reflecting treatment for pain in the left buttocks and assessment of sacroiliac joint involvement with "doubtful" lumbar involvement, the December 2001 opinion did not reflect consideration of, as argued by the Veteran's attorney in her October 2015 brief to the Board, the records from an automobile accident that occurred during service in October 1994 and the possibility of any "long term residual problems" from this accident.   

Reviewing the December 2011 VA opinion in question, the undersigned notes that in addition to not considering any "long term" effects from the October 1994 automobile accident, this opinion did not consider the Veteran's assertions, as made to the undersigned at the May 2015 hearing, as to various in-service causes of his back disability, to include sustaining a back injury at the time he sustained an injury to his [service connected] left hip; due to lifting heavy airplane parts while on an assembly line; and as a result of lifting a heavy radar gun.  The December 2011 opinion also does not otherwise specifically document consideration of the Veteran's assertions of continuity of spine symptomatology form service to the present time.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination found inadequate where examiner relied on the absence of evidence in the STRs to provide a negative opinion).  

In short, the Board finds that the Veteran should be afforded another VA examination and opinion addressing the claim for service connection for a spine disability in light of the inadequacies discussed above.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  This examination will also allow for complete consideration of the record received since the December 2011 VA examination, to include the September 2012 opinion by a private physician that the Veteran's spondylolisthesis with spinal stenosis "is probably contributed from an injury he received during the time in service." 

With respect to the claim for service connection a cardiovascular disability to include hypertension, as referenced by the Veteran's attorney, the STRs do reflect some elevated blood pressure readings, particular at the time of treatment following the October 1994 automobile accident.  It has been asserted by and on behalf of the Veteran that he was diagnosed with hypertension in 2001 and began taking medication for this condition at that time, but that the physician who rendered this diagnosis is deceased and that the records of such physician are not available.  There is evidence of record supporting this claim in the form of a May 2015 statement from a private cardiologist, who indicated that he had treated the Veteran for coronary artery disease, hypertension, hyperlipidemia, and valvular heart disease since 2013, who opined that it was "at least as likely as not that [the Vetean's] coronary artery disease is due to combination of risk factors including his hypertension and hyperlipidemia that was diagnosed and possibly not treated properly during the time he was in the service."  Given this evidence and the contentions in this regard from the Veteran's attorney in her brief to the Board, the undersigned finds that he Veteran must be afforded a VA examination and cardiovascular examination to address the claim for service connection for a cardiovascular disability.  

Finally with respect to the claim for an increased rating for a left hip disability, the Veteran was last afforded a VA examination to assess the severity of this disability in December 2011, and the Veteran testified that this disability has worsened since this examination.  As such, the undersigned finds the current record to be inadequate to determine the proper rating to be assigned for the service connected left hip disability and that a VA examination is thus necessary to determine the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  This examination will also afford the examiner the opportunity to address the testimony with regard to "restless leg syndrome" or related neurological symptomatology associated with the left hip referenced at the May 2015 hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiological evaluation to ascertain the nature and likely etiology of the Veteran's bilateral hearing loss.  The electronic record, to include a copy of this remand, must be made available for the examiner to review and the examiner must discuss the Veteran's in-service and post service audiometric readings and the assertions of the Veteran attributing hearing loss to acoustic trauma in service.  

All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  If such demonstrates a current diagnosis of hearing loss as defined by 38 C.F.R. § 3.385, the examiner is to state whether it is at least as likely as not (50 percent probability or greater), that his hearing loss is related to his military service, to include the conceded in-service noise exposure?

In formulating the opinion, the examiner must discuss the Veteran's history of noise exposure during and after service and must comment on the effects of any such exposure on his hearing loss.  The examiner must provide a complete and thorough rationale for all conclusions reached.

2.  Arrange for a VA spine examination.  The electronic record, to include a copy of this Remand, should be made available for review by the examiner.  Based on review of the evidence contained therein and examination of the Veteran, the examiner is to opine as to whether the Veteran has a current spine disability that is as likely as not (50 percent probability or greater) causally related to service, to include on the basis of continuity of symptomatology.  The opinion should reflect consideration of the possibility that a spine disability is related to any in-service injury to the left hip; the October 1994 in-service vehicle accident; or any other in-service injuries to the spine referenced by the Veteran as discussed herein.   

The rationale for any opinion offered should be provided, and should it be negative to the Veteran, the examiner is to explain the reasons for rejecting or discounting the September 2012 assessment by a private physician that the Veteran's spondylolisthesis with spinal stenosis "is probably contributed from an injury he received during the time in service."  Also should the opinion be negative to the Veteran, the rationale should reflect consideration of the lay assertions of continuity of symptomatology from service to the present time, and not be based solely on a determination of insufficient in-service spine disability.  

3.  Arrange for a VA cardiovascular examination.  The record, to include a copy of this Remand, should be made available to the examiner for review.  Based on review of the evidence contained therein and examination of the Veteran, the examiner is to opine as to whether the Veteran has a current cardiovascular disability, to include hypertension, that is at least s likely as not (50 percent probability or greater) causally related to service, to include on the basis of continuity of symptomatology.  

The rationale for any opinion offered should be provided, and should any opinion be negative to the Veteran, the examiner is to explain the reasons for rejecting or discounting the May 2015 statement from a private cardiologist that it was at least as likely as not that the Vetean's coronary artery disease was at least in part due to hypertension and hyperlipidemia that was not treated properly during service.  

4.  Arrange for a VA examination of the left hip.  The electronic record, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected left hip disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected left hip disability.  The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached.  Specific commentary as to whether the service connected left hip disability includes "restless leg syndrome" or related neurological manifestations associated with the left hip referenced at the May 2015 hearing is requested.   
 
5.  After completing the above, and any other development as may be indicated, the claims that have been remanded should be readjudicated based on the entirety of the evidence.  To the extent such does not result in a complete grant of all benefits sought in connection with these claims, the Veteran and his attorney should be issued a supplemental statement of the case that reflects consideration of the evidence of record, to include that from the VA examinations requested above.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


